DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 07/01/2021.
Claims 1-11 and 20 are cancelled.
Claims 12, 16-18, 21, 25-27 and 29 are amended.
Claims 12-19 and 21-32 are pending.
Claims 12-19 and 21-32 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. 
112
Due to Applicant’s amendments the prior 112(b) rejections are withdrawn.
103
Chang certainly parses the text in the message in order to determine the text is indicative of an emoji, the art does not explicitly recite that step. 
Montaque teaches parsing the text from the message for a word or a phrase that is replaceable by the generic emoji in the message (¶ 20, 33, 59)
Claim Interpretation- According to the disclosure (¶ 17, 21), “The text may be parsed to determine certain works, phrases, and/or other information within the message…  the service provider may parse data and text within the message to determine what the customers are saying or posting about locations… For example, emoji determination application 150 may be used to track visitations to a particular location, messages sent by users and the content of those messages from parsing the words and sentences in the messages.” 
Montaque -the event collection platform 170 utilizes an event processing module that monitors actions and behaviors of users of the messaging platform. For example, the event processing module may determine when messages are sent, the recipients of the messages, text/keywords within the messages before or after the message is sent, creative contents inserted into the messages, and interactions that the user has with the messaging application on his/her user device (e.g., selection of an option to insert a creative content). (¶ 33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide specific services to their target audience (Montaque; ¶ 2, 3, 33).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-19 and 21-32 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12, 21 and 29 recites the limitation ‘the generic emoji in the message”, “the user" “the application on the mobile device”. Claim 1 recites “wherein the message comprises text entered via a social networking service accessed through an application… the message is associated with a generic emoji”. The message did not contain a generic message and the application was not claimed to be on the mobile device.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 13-19, 22-28 and 30-32 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2016/0085773) (“Chang”), and further in view of  Montaque et al. (2017/0358010) (“Montaque”).

Chang - the machine-readable medium 2138 is non-transitory (in other words, not having any transitory signals) in that it does not embody a propagating signal…The memory 2130 comprises a main memory 2132, a static memory 2134, and a storage unit 2136 accessible to the processors 2110 via the bus 2102, according to some embodiments. The storage unit 2136 can include a machine-readable medium 2138 on which are stored the instructions 2116 embodying any one or more of the methodologies or functions described herein. The instructions 2116 can also reside, completely or at least partially, within the main memory 2132, within the static memory 2134, within at least one of the processors 2110 (e.g., within the processor's cache memory), (¶ 137, 145)

detecting metadata for a transaction between a mobile device and a merchant device for a merchant  (¶ 29-34, 53-55); 
Claim Interpretation- According to the disclosure (¶ 69), “ step 402 of flowchart 400, a location of a device is detected, for example, through determination of a device geo-location, processing of transaction data and/or metadata, or other information available to the device or a service provider server. The location of the device may also be detected through information from 
Chang- The geolocation pictograph system 160 receives the current geolocation of the user device 216 and identifies the one or more pictographs 226 associated with the current geolocation. The merchant store 212 previously provided the geolocation pictograph system 160 with the custom pictograph (e.g., an image featuring a product or service of the merchant store 212) and specified the geo-fence 210 sur rounding the physical location of the merchant store 212. (¶ 55)

detecting that the mobile device initiates a message associated with the transaction, wherein the message comprises text entered via a social networking service accessed through an application;  (¶ 30, 33, 41, 42, 44, 71, 85, 94, 98-103, 129); 
Claim Interpretation- According to the disclosure (¶ 13), “ In some embodiments, the data and/or metadata used to determine a location-specific emoji may be generated and/or detected through a transaction initiated by the user device with a merchant at the location and/or merchant device at the location. ” The specification does not provide the process that details detecting the initiation of a message. For the purpose of claim interpretation, the limitation “detecting that the mobile device initiates a message…” is understood to mean the user sends a message about the transaction. 
Chang- The user device sends in real time a request for a relevant pictograph to a geomoji server. The request includes a current geolocation of the user device 130 to become a member of the social messaging system 130. Once registered, a member can form social network relationships (e.g., friends, followers, or contacts) on the social messaging system 130 and interact with a broad range of applications provided by the social messaging system 130 (¶ 30, 41)

determining that the message is associated with a generic emoji , wherein the determining comprises:  (Fig 17, 18; ¶ 27, 30, 116-120); 
Chang - Emoticons (also referred to as emojis) are expressive images, ideograms, or pictographs used to convey an emotion or other connotation in association with a variety of communications. … At operation 1710, the communication module 162 receives at least a portion of a message content. For instance, the message content comprises an image and text. (¶ 27, 116)

 and identifying the word or the phrase in the message based on the parsing, (¶ 117-120)
Chang - At operation 1720, the pictograph module 170 infers a predicted preference based on the portion of the message content. For example, if the text is indicative of a particular pictograph category, the pictograph module 170 infers the predicted preference for the indicated category. (¶ 117)


Chang - The communication module 162 exchanges network communications with the database server(s) 132, the client device(s) 110, and the third party server(s) 120. The information retrieved by the communication module 162 includes data associated with the user (e.g., member profile data from an online account or social network service data) or other data to facilitate the functionality described herein…  the data module 168 accesses user data of the user from the database(s) 134. The pictograph module 170 analyzes the user data to determine a user preference. For instance, an age of the user indicated by the user data can be used to determine a preference for certain pictographs (e.g., a school-aged person may be interested in school-related pictographs)…. The data module 168 provides various data functionality such as exchanging information with databases or servers. For example, the data module 168 accesses member profiles of the social messaging system 130 that include profile data from the database(s) 134 (e.g., social graph data of the user that indicates contact members of the user on the social messaging system 130 or another social messaging service).  (¶ 44, 49, 108)

determining, based on the metadata associated with the transaction and the social networking information, a location- specific emoji as a substitute for the generic emoji in the message associated with the transaction (¶ 28-30, 35, 44, 49, 55, 77, 78, 86, 116-120); and 
Chang- the pictograph module 170 infers a predicted preference based on the portion of the message content. For example, if the text is indicative of a particular pictograph category… At operation 1710, the communication module 162 receives at least a portion of a message content. For instance, the message content comprises an image and text. In this instance, the communication module 162 can receive at least a portion of the text or image…  In response to the request, the geomoji server identifies the custom pictograph (e.g., the coffee mug including the local coffee shop logo) based on the current geolocation of the user device and the geographic indication (in this example, a specified geolocation provided by the local coffee shop)… The communication module 162 exchanges network communications with the database server(s) 132, the client device(s) 110, and the third party server(s) 120. The information retrieved by the communication module 162 includes data associated with the user (e.g., member profile data from an online account or social network service data) or other data to facilitate the functionality described herein. (¶ 30, 44, 116, 117)

causing to be displayed, through the application on the mobile device, the location- specific emoji in the message (Fig 11; ¶ 30, 39, 55, 60, 70, 73, 87, 97, 98, 116-119)
Chang- if the current geolocation of the user device is within a distance of the specified geolocation provided by the third party entity, the geomoji server communicates the custom pictograph to the user device or the user device is otherwise provided access to the custom pictograph (e.g., the custom pictograph is stored on the user device). Subsequently, the user device presents the custom 

Chang certainly parses the text in the message in order to determine the text is indicative of an emoji, the art does not explicitly recite that step. 
Montaque teaches parsing the text from the message for a word or a phrase that is replaceable by the generic emoji in the message (¶ 20, 33, 59)
Claim Interpretation- According to the disclosure (¶ 17, 21), “The text may be parsed to determine certain works, phrases, and/or other information within the message…  the service provider may parse data and text within the message to determine what the customers are saying or posting about locations… For example, emoji determination application 150 may be used to track visitations to a particular location, messages sent by users and the content of those messages from parsing the words and sentences in the messages.” 
Montaque -the event collection platform 170 utilizes an event processing module that monitors actions and behaviors of users of the messaging platform. For example, the event processing module may determine when messages are sent, the recipients of the messages, text/keywords within the messages before or after the message is sent, creative contents inserted into the messages, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide specific services to their target audience (Montaque; ¶ 2, 3, 33).
Regarding claims 13, 22 and 30, Chang discloses  wherein the detecting the metadata comprises one of: receiving the metadata from the mobile device in response to initiation of the transaction using the application on the mobile device; receiving the metadata from the merchant device in response to the merchant device processing the transaction; detecting the mobile device within a proximity to the merchant device, wherein the metadata comprises the proximity between the mobile device and the merchant device; or, detecting a pairing of the mobile device and the merchant device using short range wireless communications, wherein the metadata comprises the pairing (¶ 29, 30, 33, 55, 68, 80, 89, 95).  
Regarding claims 14, 23 and 31, Chang discloses  wherein the metadata comprises a merchant device identifier for the merchant device, and wherein the location-specific emoji is determined by: determining a merchant location for the mobile device based on the merchant device identifier (¶ 33, 34, 51-54); and determining that the merchant location provides the location-specific emoji in place of the generic emoji (¶ 28-34, 51, 52, 70, 71), wherein the causing the location-specific emoji to be displayed comprises replacing the generic emoji with the location-specific emoji when the generic emoji is selected for the message (¶ 60, 70, 73, 96, 98, 116-120).  
Claim Interpretation- According to the disclosure (¶ 15,19), “In some embodiments, the location-specific emoji may replace another generic emoji that may generally be displayed to the user, for example, by exchanging the generic emoji in a menu, interface, or option with the location-specific emoji. When replacing the location-specific emoji, the user may be provided with an option to revert to the generic emoji.  In other embodiments, the location-specific emoji may instead be displayed alongside or next to the generic emoji or may be selectable from the generic emoji (e.g., with an option to change to the location-specific emoji).” Given that there could be multiple merchants in a single location, for the purpose of claim interpretation, replacing the display of the generic with the specific emoji will be understood to mean, displaying an option for the user to select the location-specific emoji they desire. 
Regarding claims 15, 24 and 32, Chang discloses detecting a geo-location of the mobile device through a location detection component of the mobile device, wherein the location-specific emoji is further based on the geo-location matching a merchant location for the transaction (Fig. 1; ¶ 33, 43, 51-54, 68, 89-91).  
Regarding claims 16, and 25, Chang discloses detecting that the location-specific emoji is used with the message and a plurality of other messages (¶ 30, 33, 36, 51, 55, 56, 106); and providing usage information of the location-specific emoji to the merchant, wherein the usage information is associated with the location-specific emoji used with the message and the plurality of other messages (¶ 51, 52, 58, 61, 62, 106).  
Regarding claims 17, and 26, Montaque teaches transmitting a notification to a merchant employee that the location-specific emoji was used with the message, 
92626Regarding claims 18, and 27, Chang teaches with the social networking service (¶ 39, 41-45, 49, 55, 65, 98, 106). Montaque teaches wherein the notification comprises a merchant interaction process for the merchant employee with a user associated with the mobile device, wherein the merchant interaction process uses the identifier associated with the mobile device,  and wherein the merchant interaction process comprises one of posting a response to the message, providing feedback to the message, providing a benefit to the user based on the message, providing a graphical badge for the application on the mobile device, or increasing a social networking rank associated with the user (¶ 39, 41-45, 55, 62, 63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide advertisers a platform to monetize the use of emojis (Montaque; ¶ 2, 3).
Regarding claims 19, and 28, Chang discloses wherein the operations further comprise: detecting that the location-specific emoji is used with the message (¶ 33, 34, 107, 112-115). Montaque teaches and providing an advertisement specific to the location-specific emoji to the mobile device (¶ 42, 44, 49, 54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Claim Interpretation- claim 28 recites “detecting that the location-specific emoji is used with the message for a merchant”. The claim could mean multiple things, the message was sent to the merchant(intended for the merchant), the merchant sent the message or the emoji is used for the merchant’s shop. For the purpose of claim interpretation, the limitation is  understood to mean the emoji is used for the merchant’s shop.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennedy, (US 10848446) teaches customized emojis in messages, including merchant emojis per location. 
Clements et al., (US 20150317069) teaches replacing the emojis with generated emojis. 
Black et al., (US 20110010271) teaches selecting vendors with multiple vendor icons. 
Brock (US 9652791) teaches merchant locations that are identified with merchant logos for transactions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIDORA I IMMANUEL/Examiner, Art Unit 3685